November 3, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
             SEAN MCADOO AND TERA MCADOO, Appellants

NO. 14-16-00456-CV                          V.

              KATY RANCH LUXURY APARTMENTS, Appellee
                   ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on May 31, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Sean McAdoo and Tera McAdoo.
      We further order this decision certified below for observance.